ON SUGGESTION OF ERROR.
We must adhere to our former opinion in this case as to the proper construction of Section 6132, Code of 1930, requiring every railroad carrying passengers in this state to provide equal but separate accommodations for the white and colored races; that the statute applies to any railroad carrying passengers, but that the accommodations furnished are to be equal but separate for the white and colored races without regard to whether those receiving the accommodations while riding on the train are passengers or employees where they belong to a different race, as to being white or colored.
The former opinion was devoted entirely to the question as to what was meant by "accommodations," and to the applicability of the statute, whether those traveling on a train carrying passengers, belonging to these two races, are all passengers or some of them are passengers *Page 249 
and some employees. The suggestions of error now under consideration are on behalf of the Pullman Company and the individual defendant Dennis Murphree, respectively. The points now argued by the Pullman Company were fully considered and decided in the former opinion, but the point now argued by the appellee, Dennis Murphree, on suggestion of error, wherein it is insisted that the statute in question does not apply to an individual, was not dealt with in the former opinion for the reason that the said appellee merely filed a brief containing a single paragraph in which he raised, but did not argue, the question now presented, and joined in the other briefs as to whether or not the statute had any application as between white passengers and colored employees.
And, since the case is here on demurrer and the declaration of the appellant alleges that the "Know Mississippi Better Train" in question was under the joint management and control of all of the defendants, and was sufficient in substance to charge a joint liability for the alleged violation of the statute, the appellant is entitled to develop the facts on her behalf in support of such allegation, and which, proof, if made on remand of the case, may be met by such individual defendant under a proper plea and proof as to whether or not he had such supervision and control over this particular train to enable him to exercise the power of seeing to it that the statute was complied with. We pretermit a decision as to whether the statute involved has any application to the said appellee as an individual until such time as the facts and circumstances in connection with his alleged joint management and control of the train shall have been developed upon a trial on the merits.
Suggestions of error overruled.
Anderson, J., and Smith, C.J., dissented.
Alexander, J., took no part. *Page 250